Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Carolyn R. Parker
(OI File No. H-15-42923-9),

Petitioner,
Vv.
The Inspector General.
Docket No. C-16-385
Decision No. CR4683

Date: August 16, 2016

DECISION

1 affirm the Inspector General (IG) of the United States Department of Health and Human
Services’ exclusion of Carolyn R. Parker (Petitioner) from participation in Medicare,
Medicaid, and all federal health care programs for a minimum period of five years under
42 U.S.C. § 1320a-7(a)(1).

I. Background

By notice letter dated December 31, 2015, the IG excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs for five years. The IG cited
section 1128(a)(1) of the Social Security Act (Act) as the basis for Petitioner’s exclusion.
The IG stated that he was taking this action based on Petitioner’s conviction in the
Osceola District Court (District Court), State of Arkansas, of a criminal offense related to
the delivery of an item or service under the Medicare or a State health care program,
including the performance of management or administrative services relating to the
delivery of items or services, under any such program.
On February 26, 2016, Petitioner timely requested a hearing before an administrative law
judge. Petitioner stated she pled guilty to a misdemeanor theft charge, but denied that she
actually committed the crime. Petitioner argued that she should not be excluded because
her conviction was not for misappropriation of funds or related to “abuse of the system.”

On April 27, 2016, I held a prehearing conference by telephone, the substance of which is
summarized in my April 29, 2016 Order and Schedule for Filing Briefs and Documentary
Evidence (Order). In accordance with the Order, the IG filed a brief (IG Br.) and seven
exhibits (IG Exs. 1-7). The IG also moved that I accept redacted versions of IG Exs. 2, 4,
5, and 6. Petitioner filed a response brief (P. Br.) with one exhibit (P. Ex. 1), which is a
written statement from Petitioner titled “My Full Testimony.” The IG declined to file a
reply to Petitioner’s submission.

II. Decision on the Record

Neither party objected to any of the proposed exhibits. Therefore, I admit them all into
the record. See Order 45; CRDP § 14(e).

I grant the IG’s unopposed motion to admit redacted versions of IG Exs. 2, 4, 5, and 6. I
find that there is good cause to redact the names of Medicaid beneficiaries appearing in
those documents in order to protect their privacy. 42 C.F.R. § 1005.18(d).

Both parties indicated that an in-person hearing was not necessary. IG Br. at 5; P. Br. at
2. Petitioner submitted her own written testimony (P. Ex. 1). The IG declined to reply to
Petitioner’s submission; therefore, I conclude that the IG waived its opportunity to cross-
examine Petitioner. See 42 C.F.R. § 1005.16(b). Because neither party seeks an in-
person hearing, I decide this case based on the written record.

III. Issue

Whether the IG has a basis for excluding Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for five years pursuant to 42 U.S.C.
§ 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).

IV. Jurisdiction

I have jurisdiction to decide this case. 42 U.S.C. § 1320a-7(f); 42 C.F.R. § 1005.2.
V. Findings of Fact, Conclusions of Law, and Analysis’

The IG indicated that 42 U.S.C. § 1320a-7(a)(1) was the basis for Petitioner’s mandatory
exclusion. IG Ex. 1. The statute provides:

(a) Mandatory exclusion.

The Secretary shall exclude the following individuals and
entities from participation in any Federal health care program
(as defined in section 1320a—7b(f) of this title):

(1) Conviction of program-related crimes

Any individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under subchapter XVIII of this chapter or
under any State health care program.

Thus, the elements the IG must prove to sustain Petitioner’s exclusion pursuant to

42 U.S.C. § 1320a-7(a)(1) in this case are: (1) Petitioner was convicted of a criminal
offense, and (2) Petitioner’s offense was related to the delivery of an item or service
under Medicare or a state health care program, including the performance of management
or administrative services relating to the delivery of items or services, under any such
program. 42 C.F.R. § 1001.101(a).

A, Petitioner pled guilty to three counts of theft from Medicaid beneficiaries
residing at a long term care facility, and the District Court sentenced her to
15 days in jail.

Petitioner was the business office manager at Osceola Therapy and Living (the facility),
a long term care facility that is both a Medicare and Medicaid provider. IG Ex. 7; P. Ex.
1 at 1. In that role, Petitioner was responsible for overseeing trust accounts for the
residents at the facility. P. Ex. 1 at 1. The practice of the former facility administrator
for whom Petitioner worked was for the administrator to sign for withdrawals made on
the residents’ trust accounts if a family member was not there to sign for it and,
sometimes, even for residents who were able to sign for the withdrawals themselves.

P. Ex. 1 at 1. The facility hired a new administrator, and Petitioner decided to resign her
position. P. Ex. | at 1-2.

' My findings of fact and conclusions of law are set forth in italics and bold font.
The new facility administrator audited the residents’ trust accounts. Based on this audit,
the facility administrator filed a report with the Osceola Police Department alleging that
Petitioner had used resident trust account funds to pay her phone bill and that of her
husband. IG Ex. 3 at 1; IG Ex. 4. The police obtained from the facility administrator
copies of checks signed by Petitioner paid to Verizon Wireless as follows: October 23,
2014, in the amount of $241.90 and December 9, 2014, for $487.10. IG Ex. 3 at 1.
Ultimately, Petitioner was charged with three counts of theft related to resident trust
accounts. IG Exs. 4,5. According to state records, the residents who were the victims of
the theft were on Medicaid. IG Ex. 6 at 4, 7, 9.

Petitioner pled guilty to three counts of theft of property in violation of Arkansas Code
§ 5-36-103. IG Ex. 2; see also P. Ex. | at 3. On April 20, 2015, the District Court
entered judgment and sentenced Petitioner to 15 days in jail. IG Ex. 2.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before she can be excluded. An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court, or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, Petitioner entered a guilty plea and, based on that guilty plea,
the District Court entered a judgment against Petitioner for three violations of Arkansas
Code § 5-36-103, and sentenced her to 15 days in jail. IG Ex. 2. Based on these facts, I
conclude that Petitioner was convicted of a criminal offense for purposes of 42 U.S.C.

§ 1320a-7(a)(1).

C. Petitioner’s criminal offense of theft from Medicaid beneficiary trust
accounts is an offense related to the delivery of an item or service under a
state health care program (i.e., Medicaid).

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. 42 U.S.C.

§ 1320a-7(a)(1); 42 C.F.R § 1001.101(a). A state health care program includes a state’s
Medicaid program. 42 U.S.C. § 1320a-7(h); 42 C.F.R. § 1001.2 (definition of State
health care program).

It is significant that the term “related to” simply means that there must be a nexus or
common sense connection. See Quayum v. U.S. Dep’t of Health & Human Servs.,

34 F. Supp. 2d 141, 143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813,
820 (D.C. Cir. 2012) (describing the phrase “relating to” in another part of section 1320a-
7 as “deliberately expansive words,” “the ordinary meaning of [which] is a broad one,”
and one that is not subject to “crabbed and formalistic interpretation”) (internal quotation
marks omitted).

In the present case, Petitioner was the business office manager for a long term care
facility enrolled in the Medicare and Medicaid programs. IG Exs. 4, 7. The IG asserts,
and Petitioner does not dispute, that the three residents from whom Petitioner pled guilty
to stealing funds were Medicaid beneficiaries. IG Br. at 3 n.4; IG Ex. 6 at 4, 7, 9.

Long term care facilities enrolled in the Medicare or Medicaid programs must safeguard
resident funds that are entrusted to the facilities’ care. See 42 C.F.R. § 483.10(c).
Therefore, the function of properly handling residents’ funds is a “management or
administrative service[] relating to the delivery of items or services” under the Medicaid
program. 42 C.F.R. § 1001.101(a).

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Petitioner asserts that she should not be excluded because she only pled guilty to the
misdemeanor theft offenses to avoid the possibility of being convicted of a felony.
Petitioner indicates that she is innocent of the charges that were made against her.
Petitioner states that she never would have pled guilty had she known that she would
serve time in jail and be excluded from continuing her career in the health care field.
P. Br.; P. Ex. 1 at 3-4.

I cannot consider Petitioner’s argument because it is an impermissible collateral attack on
her criminal conviction. I have no authority to review the facts in her criminal case and
determine whether she is in fact guilty or not. 42 C.F.R. § 1001.2007(d).

Because I have concluded that a basis exists to exclude Petitioner under 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

VI. Conclusion

1 affirm the IG’s determination to exclude Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for the statutory five-year minimum
period under 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

